Citation Nr: 1640235	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical neck disorder, formerly called a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973, which included one year of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Togus, Maine, Regional Office (RO) of the Department of Veterans' Appeals (VA).  Jurisdiction over the claim is currently with Indianapolis, Indiana RO.

In April 2011, the Veteran testified at a Decision Review Officer hearing at the RO; a transcript of the hearing is associated with the record.

In September 2014, the Board adjudicated several service connection claims and remanded the service connection claim for a neck disorder for further development.  A new medical examination was completed and the opinion of the VA examiner was provided to the Board for consideration.  

In correspondence sent to the Veteran in September 2015, he was asked to clarify his representative.  This letter was sent to the Veteran in error and he had properly executed a VA Form 21-22 in October 2014 in which he appointed DAV as his Power of Attorney.  

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

As noted in the Introduction, the Board remanded the Veteran's claim in September 2014, specifically to obtain a VA medical opinion to determine the potential relationship between his currently-diagnosed neck disorder, cervical spine degenerative disc disease, and the injuries he sustained in a jeep accident caused by a rocket blast that occurred during his year of service in the Republic of Vietnam.  The VA examiner was specifically instructed to consider and comment on the clinical significance, if any, of the Veteran's report of  chronic neck impairment since service, but only sought treatment recently (the first post-service treatment of record was rendered in 2006).  As noted in the remand, during his April 2011 RO hearing, the Veteran stated that he had experienced neck impairment since service, but only sought treatment in more recent years. 

Upon VA examination in February 2016, the examiner noted that there was no documentation of any neck complaints [made to VA] until December 2012 and that the service treatment records were completely silent for any complaints or treatment for any injury to the neck.  She observed that the service treatment records showed that the Veteran was treated for abrasions on his elbows and middle/lower back area as a result of the jeep accident he was involved in during his service in the Republic of Vietnam.  The examiner further observed that the Veteran's discharge physical was unremarkable and did not indicate any signs of a neck injury.  Additionally, the VA examiner noted that symptoms of a neck disorder were first recorded in March 2006, at which time the Veteran indicated to his treating physician that he had been experiencing pain since September 2005.  The examiner ultimately opined that it was less likely than not that the Veteran's neck disorder was incurred in or caused by his military service, finding that his condition was more likely related to age and his occupation as a maintenance mechanic for the post office (where he has worked for twenty years).  The examiner reasoned that if the neck disorder were related to military service, the symptoms would have presented earlier and he would have sought treatment prior to 2006.  

The Board finds that the February 2016 opinion is inadequate to resolve the Veteran's claim.  While the examiner discussed the service treatments records and private treatment records in the opinion provided, it appears that neither the Veteran's lay statements regarding his injury during service, nor his symptoms prior to September 2005 were taken into consideration.  For example, at the April 2011 RO hearing, the Veteran testified that his neck troubles began as soon as he was thrown from the jeep after the accident in the Republic of Vietnam (Hearing Transcript p. 5).  Thus, the opinion appears to be based upon an inaccurate factual premise, as the examiner incorrectly reported that symptoms did not present until September 2005.  Furthermore, contrary to the Board's instructions, the February 2016 opinion relied primarily on the lack of contemporaneous medical records documenting symptoms of neck pain or a diagnosis of a neck disorder in service, as well as his delay in seeking treatment, to form the basis of the opinion that his neck disorder was not related to his military service.  In this regard, the Board notes that a VA examination opinion must reflect consideration of lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the examiner's reliance on the lack of evidence of the 1972 jeep accident and the lack of in-service and post-service complaints of neck pain prior to 2005, fails to adequately reflect consideration of the Veteran's lay statements concerning in-service incurrence, as well as continuity of his symptoms.  

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claims, the Board finds that he should be scheduled for a new VA examination to determine the nature and etiology of his neck disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any cervical spine disorder.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) related to the Veteran's neck or cervical spine was caused by, related to, or aggravated by, the Veteran's active military service.  The examiner should specifically consider and provide a full discussion of the Veteran's lay statements regarding the 1972 in-service jeep accident, as well as any symptoms he has experienced since that incident.  Any findings should be discussed in terms of the injury described by the Veteran, and what one might expect to see after the event and during the subsequent years.  The Veteran believes that his current neck problems are related to this particular injury.  The opinion must address his contentions in light of the "as likely as not" standard.

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and must not be based solely upon a lack of contemporaneous medical evidence.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

2. 	After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




